           Case 1:16-cr-00082-VEC Document 291 Filed 03/11/21          Page
                                                                    USDC     1 of 2
                                                                           SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
                                                                    DOC #:
UNITED STATES DISTRICT COURT                                        DATE FILED: 3/11/2021
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ X
 UNITED STATES OF AMERICA,                                    :
                                                              :
                 -against-                                    : 16-CR-82 (VEC)
                                                              :
 KENNETH SMITH,                                               :     ORDER
                                                              :
                                          Defendant.          :
 ------------------------------------------------------------ X


VALERIE CAPRONI, United States District Judge:

       WHEREAS on March 11, 2021, Kenneth Smith filed a Motion for Compassionate

Release, Dkts. 289, 290; and

       WHEREAS on March 11, 2021, Mr. Smith submitted some of his prison medical records,

which the Court has filed under seal;

       IT IS HEREBY ORDERED that the Government is to respond to Mr. Smith’s motion, to

confirm Mr. Smith’s release date is July 2, 2025, and to file the last two years of Mr. Smith’s

medical records as well as his full prison disciplinary and education records by no later than

Friday, April 9, 2021. The medical records must be filed under seal; the other records must be

filed on ECF.

       IT IS FURTHER ORDERED that the Government must serve a copy of its response

papers on Mr. Smith at the address listed below. The Government must file proof of such

service on the docket by no later than Tuesday, April 13, 2021.

       IT IS FURTHER ORDERED that Mr. Smith’s reply in support of his motion for

compassionate release is due no later than Friday, May 7, 2021.
        Case 1:16-cr-00082-VEC Document 291 Filed 03/11/21 Page 2 of 2




      The Clerk of Court is respectfully directed to mail a copy of this order to Kenneth Smith,

Reg. No. 75260-054, FCI Edgefield, FEDERAL CORRECTIONAL INSTITUTION, P.O. BOX

725, EDGEFIELD, SC 29824, and note mailing on the docket.



SO ORDERED.
                                                      _________________________________
Date: March 11, 2021                                        VALERIE CAPRONI
      New York, New York                                    United States District Judge




                                             2 of 2
